Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 1 of 19 PAGEID #: 92




                      UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO




SHARIDAN STILES and STILES 4 U, INC.,    Case No. 1:20-mc-00002-SJD-SKB

              Plaintiffs,
                                         District Judge Susan J. Dlott
       v.
                                         Magistrate Judge Stephanie K. Bowman
WALMART INC., and AMERICAN
INTERNATIONAL INDUSTRIES,

              Defendants.




   PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO NON-PARTY THE
  PROCTER & GAMBLE COMPANY’S MOTION TO QUASH SUBPOENA TO
           TESTIFY AT A DEPOSITION IN A CIVIL ACTION
 Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 2 of 19 PAGEID #: 93




        Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (collectively “Plaintiffs” or “Stiles”)

respectfully submit this memorandum in opposition to The Procter & Gamble Company’s

(“P&G”) Motion to Quash Subpoena to Testify at a Deposition in a Civil Action (the “Motion”).

                                        INTRODUCTION

        Much of the Motion theorizes that the scope of the discovery in the underlying Eastern

District of California case (the “Stiles Action”) does not encompass the subpoenaed topics. This

theory has been rejected. After P&G filed the Motion, the Eastern District of California, where this

case was filed, rejected the very same arguments on the scope of discovery. Plaintiffs may pursue

discovery relating to their horizontal price fixing theory, the district court held. And that includes

discovery relating to Walmart’s category management program. This Court should follow the

Eastern District of California’s lead on what is within the scope of discovery—and this subpoena

is within it.

        P&G is not some fringe player here. It’s at the center. Walmart, P&G, and other major

suppliers were engaged in a price fixing conspiracy. This price fixing conspiracy occurred under

the auspices of Walmart’s category management program,




        P&G—




                                                  1
 Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 3 of 19 PAGEID #: 94




        The contours of this scheme first emerged in discovery. Produced documents alarmingly

revealed                                                                         a per se violation of

antitrust laws. P&G,

                                                                                         P&G is thus

not only relevant to the Stiles Action; its conduct is at the heart of the matter.

        As P&G tells it, there is no “allegation that P&G even participates in the relevant market

defined by Plaintiffs, much less has a large share of that market.” Motion at 10 n.7. This claim is

belied by the documents. And it is also belied by the FTC. A little over a week ago, the FTC filed

an antitrust complaint recognizing that P&G is a “longstanding and stable duopol[ist]” in wet shave

razors. (Terzian Decl., Ex. 33 (Complaint, In re Edgewell Personal Care Co. (F.T.C. Feb. 2, 2020)

¶¶ 1–2.) The other duopolist was Edgewell—

           Id.

        On a more granular level, P&G argues that its participation in the wet shave category is not

subject to discovery because the operative complaint does not reference the category advisory

program. The district court in the Eastern District of California has rejected this argument. P&G

also argues that the Stiles court’s denial of a motion to compel on procedural grounds (it was found

untimely) shows an intent to limit the scope of discovery. The Stiles court summarily rejected this

argument as well. This Court should hold similarly.

        Aside from P&G’s already-rejected arguments, the only substantive objections remaining

are vague, boilerplate, and unsubstantiated relevance and burden objections. None of them form a

proper basis to quash Plaintiffs’ subpoena.

        P&G also makes two meritless procedural arguments. First, it argues that Plaintiffs failed

to tender witness fees. But it omits the fact that Plaintiffs cured this by serving a new subpoena



                                                   2
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 4 of 19 PAGEID #: 95
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 5 of 19 PAGEID #: 96
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 6 of 19 PAGEID #: 97




                                      5
 Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 7 of 19 PAGEID #: 98




       This discovery made it apparent




    II.       P&G’s Involvement in the Cartel and Elimination of Plaintiffs’ Product

       Walmart and P&G not only brazenly exchanged competitor price and output information,

they weaponized it. By 2008, Stiles’ products were performing well, selling approximately six

units per store/per week in 2008. (See FAC ¶ 29.) When Heather Ronchetto took over as Stiles’

contact at Walmart in June 2008 (id. ¶ 30), Stiles Razor sales were suddenly hampered by Walmart,

with Stiles’ products being removed from stores where the products performed best (id. ¶ 34).

Unbeknownst to Stiles, however,




                                               6
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 8 of 19 PAGEID #: 99
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 9 of 19 PAGEID #: 100
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 10 of 19 PAGEID #: 101
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 11 of 19 PAGEID #: 102




(Ex. 24 at 3 (Motion to Compel Additional Depositions and/or Leave to Take Depositions in Excess

of 10).) Walmart objected, arguing that the denial of the motion for joinder somehow rendered

evidence pertaining to P&G irrelevant or out of the scope of discovery. The court granted Plaintiffs’

motion over that objection and with no limitation. (See generally Ex. 25 (Order granting additional

depositions).)

       The Stiles Court subsequently reaffirmed its position that P&G’s role as a category advisor

is relevant and within the scope of discovery. On February 3, 2020, the parties in the Stiles Action

filed a Joint Statement addressing various discovery issues, including a dispute about the

deposition topics of Walmart’s Rule 30(b)(6) witness. Specifically, the parities’ dispute regarded

the relevance of topics on Walmart’s category advisor program. (See generally Ex. 26 (Joint

Statement re Deposition Topic Dispute (“Joint Statement”).) The Stiles Court agreed with Plaintiffs

on each of the disputed topics and compelled Walmart to produce a witness to testify on the

category advisor topics, including topics related to the Wet Shave category over an eight-year

period, from 2007 to 2014. (See Ex. 27 (Order regarding deposition topic dispute) at 6-11.) Indeed,

during the hearing on February 5, 2020, the Stiles Court made clear that it found that the category

advisor program—including P&G’s participation as a category advisor in the Wet Shave

category—was directly relevant. (See, e.g., Ex. 28 (February 5, 2020 Hearing Transcript) at 14:1-

20:18 (arguments by counsel regarding the relevance of category advisors, including P&G, and

the Court’s determination that the topic is relevant), at 26:8-28:14 (Walmart’s counsel objecting to

the burden of preparing a witness to testify providing as an example of whether “Walmart g[a]ve

Procter & Gamble x, y, z razor suppliers suggested manufacture retail price” and the Court finding

the topic relevant and sufficiently specific).)




                                                  10
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 12 of 19 PAGEID #: 103




       P&G now appears before this Court pressing virtually identical arguments, rehashing a

series of arguments raised by Walmart that the district court in the Eastern District of California

has already rejected.

    IV.          The P&G Subpoena

          On January 7, 2020, Plaintiffs timely served P&G with a subpoena to testify at a Rule

30(b)(6) deposition (the “Subpoena”), preliminarily designating January 23, 2020 as the deposition

date—16 days after service. (See Ex. 29 (Subpoena); Ex. 30 (proof of service).) The Subpoena

identified ten particularized topics on which deposition testimony Plaintiffs are seeking.

          On January 13, 2020, counsel for Plaintiffs and P&G spoke on the phone regarding the

subpoena. Plaintiffs’ counsel inquired whether P&G would appear for the subpoenaed deposition.

P&G’s counsel indicated that P&G would not appear and that it would file a motion to quash. P&G

further stated that it had not yet drafted the motion to quash and was not sure when it would file it

but that it would be before the deposition date. Later that day, Plaintiffs’ counsel called back P&G’s

counsel to inquire about the specific grounds for P&G’s motion to quash and left a voicemail. P&G

responded the following day via email. (Terzian Decl. ¶ 4.)

          Seven days passed and Plaintiffs did not receive service of a motion to quash by P&G. On

January 21, 2020, two days before the subpoenaed deposition, Plaintiffs’ counsel emailed P&G’s

counsel to inquire whether P&G still intended to file a motion to quash before the deposition. (Id.

¶ 5.) P&G’s counsel later responded that it would file its motion the following day. (Id.) Plaintiffs

received notification of P&G’s Motion on January 22, 2020.

                                           ARGUMENT

          Determining the scope of discovery is within the Court’s discretion. Steely v. Allstate

Indem. Co., No. 1:11-CV-517, 2012 WL 2072869, at *2 (S.D. Ohio June 8, 2012) (Bowman, J.)

(citing Bush v. Dictaphone Corp., 161 F.3d 363, 367 (6th Cir. 1998)). As the United States Court

                                                 11
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 13 of 19 PAGEID #: 104




of Appeals for the Sixth Circuit has recognized, “[t]he scope of discovery under the Federal Rules

of Civil Procedure is traditionally quite broad.” Lewis v. ACB Bus. Serv., Inc., 135 F.3d 389, 402

(6th Cir. 1998). Specifically, discovery is more liberal than the trial setting, as Rule 26(b) allows

any “line of interrogation [that] is reasonably calculated to lead to the discovery of admissible

evidence.” Id. (quoting Mellon v. Cooper-Jarrett, Inc., 424 F.2d 499, 501 (6th Cir. 1970)). “In other

terms, the Court construes discovery under Rule 26 broadly to encompass any matter that bears

on, or that reasonably could lead to other matter that could bear on, any issue that is or may be in

the case.” Steely v. Allstate Indem. Co., No. 1:11-CV-517, 2012 WL 2072869, at *2 (S.D. Ohio

June 8, 2012) (Bowman, J.) (internal quotations omitted). The same “general relevancy standard

[of Rule 26]” apply to third-party subpoenas issued under Rule 45. Hilton-Rorar v. State and Fed.

Commc’ns, Inc., No. 5:09-CV-01004, 2010 WL 11691868, at *2 (N.D. Ohio Jan. 5, 2010).

       The moving party “bears the burden of establishing that the issued subpoena violates Rule

45. Id. However, if the evidence “sought by the subpoena [is] relevant and [is] sought for good

cause, then the subpoena should be enforced unless the [evidence is] privileged or the subpoenas

are unreasonable, oppressive, annoying, or embarrassing.” Id. (internal quotations omitted).

      I.        The Subpoena’s Topics Are Highly Relevant, and P&G Is Not Unduly
                Burdened

       The Subpoena sought testimony on ten particularized topics related to P&G’s role as a

category advisor, including, among other topics:

            •   Topic Nos. 1, 2: P&G Communications with Walmart and Walmart Wet Shave
                category advisors, relating to price, cost, add/delete/carryover decisions for
                products in the Wet Shave Category;

            •   Topic Nos. 3, 4: P&G’s role and nature of participation as a category advisor for
                Walmart or any other retailer;




                                                 12
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 14 of 19 PAGEID #: 105




           •   Topic No. 5: The interactions between P&G employees serving as Walmart
               category advisors and P&G employees serving as category advisors for other
               retailers;

           •   Topic Nos. 6, 7: The rules and safeguards governing P&G’s participation in the
               Walmart category advisor program, and P&G’s policies and procedures to prevent
               violations of laws;

           •   Topic No. 8: compensation P&G received in connection to serving as a Walmart
               category advisor;

           •   Topic No. 9: Stiles or any product by Stiles.

       These topics are directly relevant to Plaintiffs’ claims. As described above (pp. 3–9, supra),

documents produced in discovery show that Walmart’s

                                                     . Indeed, Walmart’s category advisors were




       P&G was




                                                                 The topics in the Subpoena relate

directly to this. The topics also relate to the contours, constraints, and workings of Walmart’s

category advisor program,

       P&G’s relevance arguments are unavailing. These arguments mirror Walmart’s arguments

in the Stiles Action—which the Stiles Court rejected. The crux of P&G’s argument is that the

Subpoena topics are irrelevant because P&G and the category advisors were not named in the FAC

and the Stiles Court denied Plaintiffs’ leave to amend. (See ECF No. 1 at 8–11.) During the

                                                13
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 15 of 19 PAGEID #: 106




February 5, 2020 hearing on the dispute of deposition topics, Walmart’s counsel challenged the

relevance of the category advisor program on the grounds that it was not included in the FAC.

(See, Ex. 28 (February 5, 2020 Hearing Transcript) at 15:4–21 (Walmart’s counsel arguing that

deposition topic related to category advisors is irrelevant and seeking a protective order on the

topic arguing that “none of [the category advisor allegations are] in the complaint. None of that is

relevant to the allegations in the complaint.”).

       The Stiles Court rejected this argument and ordered Walmart to testify on the topics relating

to category advisors. The Stiles Court also rejected the notion that a prior order denying leave to

join P&G and other suppliers as defendants in that action—which was without prejudice and based

on procedural grounds—somehow precluded this discovery. Instead, the Stiles Court found this

prior order P&G irrelevant to the Sherman Act Section 1 and Cartwright Act claims currently

before the Court.

       At bottom, P&G’s rehashes the same arguments made by Walmart to the Stiles Court—

which that court rejected. And this Court should as well. The Stiles Court provided leave for

additional depositions over the same objection by Walmart. (See Ex. 31 at 34–38 (Walmart’s

opposition brief to Plaintiffs’ motion for additional depositions).) And the Stiles Court explicitly

stated that it granted Plaintiffs’ leave to take additional depositions because Plaintiffs “made the

required showing as to each of the witnesses listed,” including P&G. (See Ex. 27 (Order regarding

deposition topic dispute) at 5.)

       P&G also attacks only three out of the ten topics. (ECF No. 1 at 13.) To begin with, general

objections—devoid of any substance—to deposition topics do not justify a protective order. The

law is clear that “the party moving for a protective order must cite particular and specific facts




                                                   14
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 16 of 19 PAGEID #: 107




rather than conclusory allegations to establish good cause for protection.” See Rofail, 227 F.R.D.

at 55. No such facts are cited here for any topic.

       Even for the three topics to which P&G more directly objects, there is no basis for a

protective order. P&G argues that two of the topics are inappropriate because they seek testimony

concerning P&G’s role in the category management programs of retailers other than Walmart.

(ECF No. 1 at 13.) The Stiles Action, however, involves allegations that Stiles was not only banned

from Walmart’s shelves, but was blackballed from other U.S. retailers as well. (See FAC ¶ 121.)

P&G and its other co-conspirators may have accomplished this to some extent by exerting their

power over other category management programs. P&G also argues that one of the topics is

irrelevant as it seeks information regarding compensation for its service as a category advisor and

states in conclusory fashion that the topic “has absolutely no bearing on any of the claims asserted

in the FAC.” (ECF No. 1 at 13.) This argument has no merit. Evidence of excessive compensation

is probative of intent to engage in an illegal antitrust conspiracy. Conversely, evidence of scant

compensation can suggest that P&G is benefiting from its work as a category advisor through other

means, such as by having the opportunity to artificially inflate the price of its products.

       P&G’s final objection is to the burden of producing testimony. P&G cherry-picks four out

of the ten topics to argue that the Subpoena as a whole is overly burdensome. (ECF No. 1 at 15–

18.) P&G’s burden challenges are meritless. The Stiles Court has already found that the temporal

scope P&G is challenging here to be reasonable in connection to deposition testimony about the

category advisor program in the Wet Shave category. (See Ex. 32 (Order regarding deposition topic

dispute) at 6–11.)

       Likewise, P&G’s argument that testifying on the documents it produced in response to the

document subpoena Plaintiffs served does not make sense. P&G has refused to produce any



                                                 15
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 17 of 19 PAGEID #: 108




documents to Plaintiffs in response to the document subpoena or otherwise. As such, P&G’s

assertions of undue burden are not enough to resist discovery.

        P&G’s overbreadth arguments also ring hollow because it never attempted to narrow their

scope. And even if the four challenged topics were overbroad (they are not), quashing the entire

Subpoena is not the appropriate relief. See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818

(5th Cir. 2004) (“Generally, modification of a subpoena is preferable to quashing it outright”);

Flanagan v. Wyndham Int’l. Inc., 231 F.R.D. 98, 102 (D.D.C. 2005) (“A court should be loathe to

quash a subpoena if other protection of less absolute character is possible”).

        In sum, P&G has failed to satisfy its burden of demonstrating that the Subpoena topics are

not relevant. Likewise, P&G has not established that each one (or any) of the Subpoena topics are

overly burdensome. The Court should deny P&G’s motion to quash and enforce the Subpoena. See

Hilton-Rorar WL 11691868, at *2 (if the evidence “sought by the subpoena are relevant and are

sought for good cause, then the subpoena should be enforced unless the documents are privileged

or the subpoenas are unreasonable, oppressive, annoying, or embarrassing.”)

     II.         The Subpoena Is Valid

        P&G also challenges the propriety of service and the sufficiency of the time given to

respond. Those challenges are meritless as well.

                 A.       Any purported deficiency in service has been cured

        In its Motion, P&G argues that service was improper because witness fees did not

accompany the Subpoena. (ECF No. 1 at 4-5.) Plaintiffs cured this purported deficiency after

Plaintiffs’ counsel learned of it on January 22, 2020, when P&G filed this Motion. 3 Moreover, out

of an abundance of caution, Plaintiffs’ counsel again served the Subpoena on February 5, 2020,


3
 Before the motion, P&G had informed Plaintiffs of its position (among others) that the “deposition subpoena was
not properly served under Civ. R. 45 . . . .” P&G did not explain what it meant by that.

                                                       16
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 18 of 19 PAGEID #: 109




accompanied by a check for the witness’ attendance and mileage reimbursement. (Terzian Decl. ¶

6; Ex. 32 (February 5, 2020 Proof of Service).)

         In light of the fact that the deficiency has been cured (if it even existed to begin with), there

is no plausible basis to quash to subpoena on this ground. See e.g., WhitServe LLC v. Computer

Packages, Inc., No. 3:06-CV-1935, 2013 WL 6169280, at *3 (D. Conn. Nov. 22, 2013) (court did

not quash subpoena for inadequate fee where issuing party took prompt action to cure deficiency);

PHE, Inc. v. Dep’t of Justice, 139 F.R.D. 249, 255 (D.D.C.1991) (finding, “to the extent that the

failure to accompany the Rule 45 subpoena . . . with a check rendered the subpoenas technically

defective, the subsequent tender of the check corrected any deficiency . . . .”); RPM Pizza, LLC v.

Argonaut Great Cent. Ins. Co., 2014 WL 258784, at *1 (M.D. La. Jan. 23, 2014) (“deficiency [of

not tendering witness fees] alone is not sufficient to quash the subpoena since it could have been

readily cured, and there is no suggestion that Domino’s did not receive actual notice of the

deposition.”); Adams v. Dolgencorp, LLC, No. 11-CV-784, 2012 WL 1867123, at *1 (M.D. La.

May 22, 2012) (finding that sending payment to the non-party days after the subpoena was served

cured any alleged defect in advance of the scheduled deposition) (citing Meyer v. Foti, 720 F.Supp.

1234, 1244 (E.D.La.1989)). 4

                  B.       The Subpoena provides a reasonable time to respond

         P&G argues that the Subpoena did not provide P&G with reasonable time to respond. (ECF

No. 1 at 18-19.) Not so. Courts have held fourteen days from the date of service to be

presumptively reasonable time to comply with a subpoena. McClendon v. TelOhio Credit Union,

Inc., No. 2:05-CV-1160, 2006 WL 2380601, at *2 (S.D. Ohio Aug. 14, 2006) (notice of fourteen



    4
      As discussed, infra at n.5, even if the Court determines that service was effectuated on February 5, 2020, instead
of January 7, 2020, the Subpoena is still timely, and P&G is not prejudiced.


                                                          17
Case: 1:20-mc-00002-SJD-SKB Doc #: 5 Filed: 02/12/20 Page: 19 of 19 PAGEID #: 110




days is presumptively reasonable); accord Brown v. Hendler, No. 09-CV-4486, 2011 WL 321139,

at *2 (S.D.N.Y. Jan. 31, 2011) (“Although Rule 45 does not define ‘reasonable time,’ many courts

have found fourteen days from the date of service as presumptively reasonable.”).

        Here, the Subpoena was served to P&G on January 7, 2020 (see Ex. 30), and Plaintiffs

preliminarily designated January 23, 2020 as the deposition date (see Ex. 29)—16 days after date

of service and well over the time courts have found reasonable. 5 Moreover, P&G did not even

attempt to discuss setting the deposition for a later date. Thus, P&G’s argument that the Subpoena

(or Plaintiffs’ counsel) did not provide sufficient time to respond is merely disingenuous pretext

for stonewalling discovery.

                                               CONCLUSION

        For the foregoing reasons, the Court should deny P&G’s motion to quash the Subpoena.

 Dated: February 12, 2020                             Respectfully submitted,

                                                      By: s/ Thomas D. Warren
                                                      Thomas D. Warren (0077541)
                                                      twarren@piercebainbridge.com
                                                      Pierce Bainbridge Beck Price & Hecht LLP
                                                      30195 Chagrin Blvd., Suite 210N
                                                      Pepper Pike, OH 44124
                                                      tel: (213) 262-9333
                                                      fax: (213) 279-2008

                                                      Counsel for Plaintiffs Sharidan Stiles and
                                                      Stiles 4 U, Inc.




    5
      When Plaintiffs served the Subpoena the second time on February 5, 2020, they designated a February 14, 2020
response deadline. The contents of the Subpoena are identical to the previously served Subpoena, which was served
on P&G on January 7 and P&G admits it received on January 8. Thus, P&G has been on notice of the Subpoena since
at least January 8 and thus even assuming arguendo that service was effectuated on February 5, 2020, the response
deadline of February 14, 2020 is reasonable. See e.g., Mercexchange, LLC v. eBay, Inc., 2007 WL 485224, at *1 (D.
Conn. Feb. 12, 2007) (12 days to respond was reasonable); Mariner Health Care, Inc. v. Indemnity Ins. Co. of North
America, Inc., 2005 WL 44521, * 2 (E.D. Penn. Jan. 7, 2005).

                                                       18
